DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on December 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “surface 141” (see paras. 059, 062).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities:  Para. 043, line 10 recites “lower portion 144-2,” which upon information and belief should be amended to recite “lower portion 114-2.”  
The disclosure is objected to because of the following minor informalities:  Para. 047, line 13 recites “lens frame 166,” which upon information and belief should be amended to recite “lens frame 116.”
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following minor informalities:  Claim 3, line 4 includes the typographical error “on opposite side of the nose recess,” which should be amended to recite “on opposite sides of the nose recess.”
Claim 20 is objected to because of the following informalities:  Claim 20, lines 4-5 recite the limitation “on the left and right sides, respectively, of the nose region.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “on left and right sides, respectively, of the nose region.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 15-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,192,519 Tobia.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18), wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction (annotated Figures 2-3, see below; inasmuch as currently claimed, lens 120 has a substantially constant curvature along the horizontal direction in an upper portion and a varied curvature along both horizontal and vertical directions in a lower portion).

    PNG
    media_image1.png
    900
    693
    media_image1.png
    Greyscale

To claim 2, Tobia further discloses a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (annotated Figures 2-3).

To claim 3, Tobia further discloses a goggle wherein a lower peripheral edge of the lens is contoured to define a nose recess, wherein the upper portion of the lens extends from an upper peripheral edge of the lens toward the nose recess, and wherein the lower portion of the lens comprises left and right lower portions located on opposite sides of the nose recess (annotated Figures 2-3).

To claim 4, Tobia further discloses a goggle wherein the lens is adhered to the lens bracket only along the upper peripheral edge and the lower peripheral edge, and wherein the lens is mechanically coupled to the lens bracket along lateral edges of the lens (see Figures 1, 23, and 24; col. 3, line 60 – col. 4, line 15; col. 8, lines 7-44).

To claim 6, Tobia further discloses a goggle wherein the lens bracket is configured for removably coupling the lens assembly to the goggle frame (Abstract).

To claim 7, Tobia further discloses a goggle wherein the lens bracket comprises a plurality of magnets for magnetically removably coupling the lens assembly to the goggle frame (see Figures 23 and 24; col. 8, lines 7-44).

To claim 8, Tobia further discloses a goggle wherein the flexible face gasket comprises a user-facing side and a lens-facing side opposite the user facing side, wherein the lens bracket is coupled to the lens-facing side, and wherein both the user-facing side and the lens-facing side are formed of an elastomer (see Figures 1-24; col. 7, lines 38-52; foam).

To claim 9, Tobia further discloses a goggle wherein the lens bracket is further configured to mechanically couple to the goggle frame (col. 8, lines 7-4; mechanical coupling via magnets).

To claim 15, Tobia further discloses a goggle wherein the lens is an outer lens (120), the lens assembly further comprising an inner lens (150) coupled to the lens bracket such that the inner and outer lenses are spaced apart by the lens bracket to define an interstitial space therebetween (see especially Figure 1; col. 3, line 60 – col. 5, line 34).

To claim 16, Tobia further discloses a goggle wherein the inner lens is fixed to the bracket along substantially a full perimeter of the inner lens, and wherein the outer lens is fixed to the lens bracket along only a portion of a perimeter of the outer lens (see Figures 1, 23, and 24; col. 3, line 60 – col. 4, line 15; col. 8, lines 7-44).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120), having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (annotated Figures 2-3; inasmuch as currently claimed, lens 120 has a substantially constant curvature along the horizontal direction in an upper portion and a varied curvature along both horizontal and vertical directions in a lower portion).

To claim 18, Tobia further discloses a lens assembly wherein a radius of maximum curvature of the at least one lens is located in the lower portion (annotated Figures 2-3).

To claim 20, Tobia further discloses a lens assembly wherein the upper portion extends from an upper peripheral edge of the lens toward a nose region of the goggle, and wherein the lower portion comprises left and right lower portions extending from a bottom edge of the upper portion toward the bottom edge of the goggle on left and right sides, respectively, of the nose region (annotated Figures 2-3).

To claim 21, Tobia further discloses a lens assembly wherein the at least one lens is a first lens (120), the lens assembly includes a second lens (150) coupled to the first lens via a lens bracket (130) providing the first and second lens in a spaced relationship to define an interstitial space therebetween (see especially Figure 1; col. 3, line 60 – col. 5, line 34).

To claim 22, Tobia further discloses a lens assembly wherein the lens bracket is configured for removably coupling the lens assembly to the goggle (see especially Figures 3-7 and 15; col. 4, lines 24-44; col. 8, lines 7-44).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1) and wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (annotated Figures 2-3; inasmuch as currently claimed, lens 120 has a substantially constant curvature along the horizontal direction in an upper portion and a varied curvature along both horizontal and vertical directions in a lower portion).

To claim 24, Tobia further discloses a dual-lens structure wherein the first lens and the second lens are spaced apart and attached to one another using a lens bracket (130) configured for removably coupling the dual-lens structure to a goggle frame (see especially Figures 3-7 and 15; col. 4, lines 24-44; col. 8, lines 7-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia (as applied to claim 1, above, regarding claim 5 and as applied to claim 17, above, regarding claim 19).
To claim 5, Tobia discloses a goggle as recited above in claim 1.
Tobia does not expressly disclose a goggle wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical.
However, Examiner respectfully notes that there are only three options for the lens in this respect:  cylindrical, spherical, or neither cylindrical nor spherical.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical because such a configuration is one of a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143).

To claim 19, Tobia discloses a lens assembly as recited above in claim 1.
Tobia does not expressly disclose a lens assembly wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical.
However, Examiner respectfully notes that there are only three options for the lens in this respect:  cylindrical, spherical, or neither cylindrical nor spherical.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical because such a configuration is one of a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tobia (as applied to claim 1, 6, 7, and 9, above) in view of US Pub No. 2019/0142639 Durham et al.
To claim 10, Tobia discloses a goggle as recited in claims 1, 6, 7, and 9, above.
Tobia does not disclose a goggle wherein the goggle frame further comprises an outrigger non-movably coupled to the face gasket.
However, Durham teaches a goggle (10) wherein the goggle frame comprises an outrigger (100) non-movably coupled to the face gasket (see all Figures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Tobia to include the outrigger as taught by Durham because Durham teaches that this configuration is known in the art and allows a user to attach a roll-off film system to the goggle (paras. 0058-0059).

Claims 1, 2, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of USPN 10,687,981 Calilung et al.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18).
As discussed above in the rejection of claim 1 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, as claimed.
However, to the extent that Tobia does not disclose a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, to which Examiner does not concede, and in the interest of promoting compact prosecution, Calilung teaches a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction (see especially Figures 5A-5B; col. 6, lines 51-63; col. 15, line 1 – col. 16, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction as taught by Calilung because Calilung teaches that this configuration is known in the art and beneficial for providing venting and reducing stray light from entering a user’s vision (Abstract, col. 15, lines 9-11).

To claim 2, the modified invention of Tobia (i.e. Tobia in view of Calilung, as detailed above) further teaches a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see especially Figures 5A-5B of Calilung; col. 6, lines 51-63 of Calilung; col. 15, line 1 – col. 16, line 9 of Calilung).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120).
As discussed above in the rejection of claim 17 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, as claimed.
However, to the extent that Tobia does not disclose a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Calilung teaches a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see especially Figures 5A-5B; col. 6, lines 51-63; col. 15, line 1 – col. 16, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Tobia to include at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Calilung because Calilung teaches that this configuration is known in the art and beneficial for providing venting and reducing stray light from entering a user’s vision (Abstract, col. 15, lines 9-11).

To claim 18, the modified invention of Tobia (i.e. Tobia in view of Calilung, as detailed above) further teaches a lens assembly wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see especially Figures 5A-5B of Calilung; col. 6, lines 51-63 of Calilung; col. 15, line 1 – col. 16, line 9 of Calilung).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1).
As discussed above in the rejection of claim 23 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both.
However, to the extent that Tobia does not disclose a dual lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Calilung teaches a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see especially Figures 5A-5B; col. 6, lines 51-63; col. 15, line 1 – col. 16, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual-lens structure of Tobia such that the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Calilung because Calilung teaches that this configuration is known in the art and beneficial for providing venting and reducing stray light from entering a user’s vision (Abstract, col. 15, lines 9-11).

Claims 1, 2, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of US Pub No. 2002/0101565 Yamaguchi.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18).
As discussed above in the rejection of claim 1 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, as claimed.
However, to the extent that Tobia does not disclose a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, to which Examiner does not concede, and in the interest of promoting compact prosecution, Yamaguchi teaches eyewear wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction (see Figures 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction as taught by Yamaguchi because Yamaguchi teaches that this configuration is known enlarges a nearsighted region of the lens and prevents distortion on the edge of the lens (Abstract).

To claim 2, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 3-4 of Yamaguchi).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120).
As discussed above in the rejection of claim 17 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, as claimed.
However, to the extent that Tobia does not disclose a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Yamaguchi teaches a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figures 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Tobia to include at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Yamaguchi because Yamaguchi teaches that this configuration is known enlarges a nearsighted region of the lens and prevents distortion on the edge of the lens (Abstract).

To claim 18, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a lens assembly wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 3-4 of Yamaguchi).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1).
As discussed above in the rejection of claim 23 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both.
However, to the extent that Tobia does not disclose a dual lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Yamaguchi teaches a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figures 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual-lens structure of Tobia such that the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Yamaguchi because Yamaguchi teaches that this configuration is known enlarges a nearsighted region of the lens and prevents distortion on the edge of the lens (Abstract).

Claims 1, 2, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of USPN 3,691,565 Galonek.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18).
As discussed above in the rejection of claim 1 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, as claimed.
However, to the extent that Tobia does not disclose a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, to which Examiner does not concede, and in the interest of promoting compact prosecution, Galonek teaches eyewear wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction (see Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction as taught by Galonek because Galonek teaches that this configuration provides good range of vision downwardly while at the same time the lens does not interfere with vision upwardly (col. 4, lines 25-44).

To claim 2, the modified invention of Tobia (i.e. Tobia in view of Galonek, as detailed above) further teaches a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figure 2 of Galonek).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120).
As discussed above in the rejection of claim 17 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, as claimed.
However, to the extent that Tobia does not disclose a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Galonek teaches a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Tobia to include at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Galonek because Galonek teaches that this configuration provides good range of vision downwardly while at the same time the lens does not interfere with vision upwardly (col. 4, lines 25-44).

To claim 18, the modified invention of Tobia (i.e. Tobia in view of Galonek, as detailed above) further teaches a lens assembly wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figure 2 of Galonek).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1).
As discussed above in the rejection of claim 23 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both.
However, to the extent that Tobia does not disclose a dual lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Galonek teaches a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual-lens structure of Tobia such that the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Galonek because Galonek teaches that this configuration provides good range of vision downwardly while at the same time the lens does not interfere with vision upwardly (col. 4, lines 25-44).

Claims 1, 2, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of USPN 5,457,502 Iida.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18).
As discussed above in the rejection of claim 1 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, as claimed.
However, to the extent that Tobia does not disclose a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, to which Examiner does not concede, and in the interest of promoting compact prosecution, Iida teaches eyewear wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction (see Figures 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction as taught by Iida because Iida teaches that this configuration is known in the art and provides a favorable front view even along boundaries of the lens and also presents a favorable shape with respect to wind resistance (col. 3, lines 29-37).

To claim 2, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 2-6 of Iida).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120).
As discussed above in the rejection of claim 17 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, as claimed.
However, to the extent that Tobia does not disclose a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Iida teaches a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figures 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Tobia to include at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Iida because Iida teaches that this configuration is known in the art and provides a favorable front view even along boundaries of the lens and also presents a favorable shape with respect to wind resistance (col. 3, lines 29-37).

To claim 18, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a lens assembly wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 2-6 of Iida).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1).
As discussed above in the rejection of claim 23 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both.
However, to the extent that Tobia does not disclose a dual lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Iida teaches a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figures 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual-lens structure of Tobia such that the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Iida because Iida teaches that this configuration is known in the art and provides a favorable front view even along boundaries of the lens and also presents a favorable shape with respect to wind resistance (col. 3, lines 29-37).

Claims 1, 2, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of USPN 7,305,719 Pan.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18).
As discussed above in the rejection of claim 1 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, as claimed.
However, to the extent that Tobia does not disclose a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, to which Examiner does not concede, and in the interest of promoting compact prosecution, Pan teaches eyewear wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction (see Figure 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction as taught by Pan because Pan teaches that this configuration is known in the art and provides a wide field of view (col. 2, lines 2-7).

To claim 2, the modified invention of Tobia (i.e. Tobia in view of Pan, as detailed above) further teaches a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figure 10 of Pan).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120).
As discussed above in the rejection of claim 17 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, as claimed.
However, to the extent that Tobia does not disclose a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Pan teaches a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figure 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Tobia to include at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Pan because Pan teaches that this configuration is known in the art and provides a wide field of view (col. 2, lines 2-7).

To claim 18, the modified invention of Tobia (i.e. Tobia in view of Pan, as detailed above) further teaches a lens assembly wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figure 10 of Pan).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1).
As discussed above in the rejection of claim 23 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both.
However, to the extent that Tobia does not disclose a dual lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Pan teaches a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figure 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual-lens structure of Tobia such that the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Pan because Pan teaches that this configuration is known in the art and provides a wide field of view (col. 2, lines 2-7).

Claims 1, 2, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of USPN 6,129,435 Reichow et al.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18).
As discussed above in the rejection of claim 1 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, as claimed.
However, to the extent that Tobia does not disclose a goggle wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction, to which Examiner does not concede, and in the interest of promoting compact prosecution, Reichow teaches eyewear wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction (see Figures 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction as taught by Reichow because Reichow teaches that this configuration is known in the art and avoids peripheral irregularities while significantly decreasing tilt induced prism, yoked and vergence demands, and astigmatic blur along the line of sight and peripherally (Abstract).

To claim 2, the modified invention of Tobia (i.e. Tobia in view of Reichow, as detailed above) further teaches a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 5-6 of Reichow).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120).
As discussed above in the rejection of claim 17 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, as claimed.
However, to the extent that Tobia does not disclose a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Reichow teaches a lens assembly comprising at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figures 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Tobia to include at least one curved lens, having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Reichow because Reichow teaches that this configuration is known in the art and avoids peripheral irregularities while significantly decreasing tilt induced prism, yoked and vergence demands, and astigmatic blur along the line of sight and peripherally (Abstract).

To claim 18, the modified invention of Tobia (i.e. Tobia in view of Reichow, as detailed above) further teaches a lens assembly wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 5-6 of Reichow).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1).
As discussed above in the rejection of claim 23 over Tobia under 35 USC 102, Examiner respectfully asserts that inasmuch as currently claimed, Tobia discloses a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both.
However, to the extent that Tobia does not disclose a dual lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both, to which Examiner does not concede, and in the interest of promoting compact prosecution, Reichow teaches a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both (see Figures 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual-lens structure of Tobia such that the at least one lens has an upper portion with a substantially constant curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable curvature along the vertical direction, the horizontal direction, or both as taught by Reichow because Reichow teaches that this configuration is known in the art and avoids peripheral irregularities while significantly decreasing tilt induced prism, yoked and vergence demands, and astigmatic blur along the line of sight and peripherally (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure because it shows additional examples of goggles and lens assemblies wherein a radius of maximum curvature of the lens is located in the lower portion of the lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732